Exhibit 10.4

JOINDER NO. 1 dated as of October 23, 2015 to the FIRST LIEN PRIORITY
INTERCREDITOR AGREEMENT dated as of February 2, 2012 (the “First Lien Priority
Intercreditor Agreement”), among REALOGY GROUP LLC, a Delaware limited liability
company (f/k/a REALOGY CORPORATION, a Delaware corporation) (the “Company”),
certain subsidiaries and affiliates of the Company (each, a “Grantor”), JPMORGAN
CHASE BANK, N.A., as Credit Agreement Collateral Agent for the Credit Agreement
Secured Parties under the First Lien Priority Security Documents (in such
capacity, the “Credit Agreement Collateral Agent”), and as Authorized
Representative for the Credit Agreement Secured Parties, THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., as Initial Additional Authorized Representative, and
the additional Authorized Representatives from time to time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Priority Intercreditor
Agreement.

B. As a condition to the ability of the Company to incur Additional First Lien
Priority Obligations and to secure such Additional Senior Class Debt with the
liens and security interests created by the Additional First Lien Priority
Security Documents, the Additional Senior Class Debt Representative in respect
of such Additional Senior Class Debt is required to become an Authorized
Representative, and such Additional Senior Class Debt and the Additional Senior
Class Debt Parties in respect thereof are required to become subject to and
bound by, the First Lien Priority Intercreditor Agreement. Section 5.13 of the
First Lien Priority Intercreditor Agreement provides that such Additional Senior
Class Debt Representative may become an Authorized Representative, and such
Additional Senior Class Debt and such Additional Senior Class Debt Parties may
become subject to and bound by the First Lien Priority Intercreditor Agreement
upon the execution and delivery by the Senior Debt Class Representative of an
instrument in the form of this Joinder Agreement and the satisfaction of the
other conditions set forth in Section 5.13 of the First Lien Priority
Intercreditor Agreement. The undersigned, JPMORGAN CHASE BANK, N.A. (the “New
Representative”), as Collateral Agent under the Term Loan Agreement, dated as of
October 23, 2015 among REALOGY INTERMEDIATE HOLDINGS LLC, REALOGY GROUP LLC, the
Lenders party thereto and JPMorgan Chase Bank, N.A. (the “Term Loan Agreement”)
is executing this Joinder Agreement in accordance with the requirements of the
First Lien Priority Intercreditor Agreement and the First Lien Priority Security
Documents.

Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative agree as follows:

SECTION 1. In accordance with Section 5.13 of the First Lien Priority
Intercreditor Agreement, the New Representative by its signature below becomes
an Authorized Representative under, and the related Additional Senior Class Debt
and Additional Senior Class Debt Parties become subject to and bound by, the
First Lien Priority Intercreditor Agreement with the same force and effect as if
the New Representative had originally been named therein as an Authorized
Representative and the New Representative, on its behalf and on behalf of such
Additional Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the First



--------------------------------------------------------------------------------

Lien Priority Intercreditor Agreement applicable to it as Authorized
Representative and to the Additional Senior Class Debt Parties that it
represents as Additional First Lien Priority Secured Parties. Each reference to
an “Authorized Representative” in the First Lien Priority Intercreditor
Agreement shall be deemed to include the New Representative. The First Lien
Priority Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First Lien Priority Secured
Parties, individually, that (i) it has full power and authority to enter into
this Joinder, in its capacity as administrative agent and collateral agent,
(ii) this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms and (iii) the Additional First Lien Priority Documents
relating to such Additional Senior Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Additional Senior Class Debt
Parties in respect of such Additional Senior Class Debt will be subject to and
bound by the provisions of the First Lien Priority Intercreditor Agreement as
Additional First Lien Priority Secured Parties.

SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Joinder.

SECTION 4. Except as expressly supplemented hereby, the First Lien Priority
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the First
Lien Priority Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Priority Intercreditor
Agreement. All communications and notices hereunder to the New Representative
shall be given to it at its address set forth below its signature hereto.



--------------------------------------------------------------------------------

SECTION 8. The Company agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First Lien Priority Intercreditor Agreement as of the day and year first above
written.

 

JPMORGAN CHASE BANK, N.A, as collateral agent for secured parties under the Term
Loan Agreement By:  

/s/ Mohammad S Hasan

Name:   Mohammad S Hasan Title:   Executive Director Address for notices:
JPMorgan Chase Bank, N.A. 500 Stanton Christiana Road Ops 2 Floor 3 Newark, DE
19713



--------------------------------------------------------------------------------

Acknowledged by:

JPMORGAN CHASE BANK, N.A.,

as the Credit Agreement Collateral Agent and Authorized Representative,

By:  

/s/ Mohammad S Hasan

Name:   Mohammad S Hasan Title:   Executive Director

REALOGY GROUP LLC,

as Company

By:  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Executive Vice President,   Chief Financial
Officer and Treasurer



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: NRT INSURANCE AGENCY, INC. By:  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Chief Financial Officer CARTUS ASSET RECOVERY
CORPORATION CARTUS CORPORATION CDRE TM LLC REALOGY OPERATIONS LLC REALOGY
SERVICES GROUP LLC REALOGY SERVICES VENTURE PARTNER LLC By:  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Executive Vice President and Treasurer



--------------------------------------------------------------------------------

AMERICAN TITLE COMPANY OF HOUSTON CASE TITLE COMPANY BURNET TITLE LLC BURNET
TITLE HOLDING LLC CORNERSTONE TITLE COMPANY EQUITY TITLE COMPANY

EQUITY TITLE MESSENGER SERVICE HOLDING LLC

GUARDIAN HOLDING COMPANY GUARDIAN TITLE AGENCY, LLC KEYSTONE CLOSING SERVICES
LLC LAKECREST TITLE, LLC MARKET STREET SETTLEMENT GROUP LLC MID-ATLANTIC
SETTLEMENT SERVICES LLC NATIONAL COORDINATION ALLIANCE LLC NRT SETTLEMENT
SERVICES OF MISSOURI LLC NRT SETTLEMENT SERVICES OF TEXAS LLC PROCESSING
SOLUTIONS LLC SECURED LAND TRANSFERS LLC ST. JOE TITLE SERVICES LLC TEXAS
AMERICAN TITLE COMPANY

TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC

TITLE RESOURCE GROUP HOLDINGS LLC TITLE RESOURCE GROUP LLC TITLE RESOURCE GROUP
SERVICES LLC TRG SETTLEMENT SERVICES, LLP By:  

/s/ Thomas N. Rispoli

Name:   Thomas N. Rispoli Title:   Chief Financial Officer



--------------------------------------------------------------------------------

BETTER HOMES AND GARDENS REAL ESTATE LLC

BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC

CENTURY 21 REAL ESTATE LLC CGRN, INC. COLDWELL BANKER LLC COLDWELL BANKER REAL
ESTATE LLC ERA FRANCHISE SYSTEMS LLC GLOBAL CLIENT SOLUTIONS LLC ONCOR
INTERNATIONAL LLC REALOGY FRANCHISE GROUP LLC REALOGY GLOBAL SERVICES LLC
REALOGY LICENSING LLC

SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC

SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC

ZIPREALTY CALIFORNIA, INC. ZIPREALTY LLC By:  

/s/ Andrew G. Napurano

Name:   Andrew G. Napurano Title:   Chief Finance and Strategy Officer



--------------------------------------------------------------------------------

ALPHA REFERRAL NETWORK LLC BURGDORFF LLC BURNET REALTY LLC CAREER DEVELOPMENT
CENTER, LLC CB COMMERCIAL NRT PENNSYLVANIA LLC COLDWELL BANKER COMMERCIAL
PACIFIC PROPERTIES LLC COLDWELL BANKER PACIFIC PROPERTIES LLC COLDWELL BANKER
REAL ESTATE SERVICES LLC COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY COLDWELL
BANKER RESIDENTIAL BROKERAGE LLC COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC
COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK COLDWELL BANKER RESIDENTIAL
REFERRAL NETWORK, INC. COLORADO COMMERCIAL, LLC HFS LLC HFS.COM CONNECTICUT REAL
ESTATE LLC HFS.COM REAL ESTATE INCORPORATED HFS.COM REAL ESTATE LLC HOME
REFERRAL NETWORK LLC JACK GAUGHEN LLC MARTHA TURNER PROPERTIES, L.P. MARTHA
TURNER SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY LLC MTPGP, LLC NRT
ARIZONA COMMERCIAL LLC NRT ARIZONA LLC NRT ARIZONA REFERRAL LLC NRT CAROLINAS
LLC NRT CAROLINAS REFERRAL NETWORK LLC NRT COLORADO LLC NRT COLUMBUS LLC NRT
COMMERCIAL LLC NRT COMMERCIAL UTAH LLC NRT DEVELOPMENT ADVISORS LLC NRT
DEVONSHIRE LLC NRT DEVONSHIRE WEST LLC NRT FLORIDA LLC NRT HAWAII REFERRAL, LLC
NRT LLC NRT MID-ATLANTIC LLC NRT MISSOURI LLC NRT MISSOURI REFERRAL NETWORK LLC
NRT NEW ENGLAND LLC NRT NEW YORK LLC NRT NORTHFORK LLC NRT PHILADELPHIA LLC

 

(continued)



--------------------------------------------------------------------------------

(continued from prior page)

 

NRT PITTSBURGH LLC NRT PROPERTY MANAGEMENT ARIZONA LLC NRT PROPERTY MANAGEMENT
CALIFORNIA, INC. NRT PROPERTY MANAGEMENT DC LLC NRT PROPERTY MANAGEMENT DELAWARE
LLC NRT PROPERTY MANAGEMENT FLORIDA LLC NRT PROPERTY MANAGEMENT GEORGIA LLC NRT
PROPERTY MANAGEMENT MARYLAND LLC NRT PROPERTY MANAGEMENT MINNESOTA LLC NRT
PROPERTY MANAGEMENT NEW JERSEY LLC NRT PROPERTY MANAGEMENT PENNSYLVANIA LLC NRT
PROPERTY MANAGEMENT TEXAS LLC NRT PROPERTY MANAGEMENT VIRGINIA LLC NRT REFERRAL
NETWORK LLC NRT RELOCATION LLC NRT RENTAL MANAGEMENT SOLUTIONS LLC NRT
REOEXPERTS LLC NRT SUNSHINE INC. NRT TEXAS LLC NRT UTAH LLC NRT WEST, INC. NRT
ZIPREALTY LLC REAL ESTATE REFERRAL LLC REAL ESTATE REFERRALS LLC REAL ESTATE
SERVICES LLC REFERRAL ASSOCIATES OF NEW ENGLAND LLC REFERRAL NETWORK LLC
REFERRAL NETWORK PLUS, INC. REFERRAL NETWORK, LLC SOTHEBY’S INTERNATIONAL REALTY
REFERRAL COMPANY, LLC SOTHEBY’S INTERNATIONAL REALTY, INC. THE SUNSHINE GROUP,
LTD. By:  

/s/ Kevin R. Greene

Name:   Kevin R. Greene Title:   Chief Financial Officer